  11-02179-KMS Dkt 1073 Filed 10/31/19 Entered 10/31/19 13:33:20 Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 JACKSON DIVISION


IN RE:
                                                        Case No. 11-02179-KMS
JOEL C. GROSHONG,                                       Chapter 11

   Debtor.


               RESPONSE IN OBJECTION TO MOTION FOR DISCHARGE

         COMES NOW, U.S. Bank National Association, as Trustee of Chalet Series III Trust

(“U.S. Bank”), and files this Objection to Debtor’s Motion for Discharge, respectfully showing

this Honorable Court as follows:

         1. Joe C. Groshong (the “Debtor”) filed a petition for chapter 11 relief on June 20, 2011,

[Doc. 1].

         2. U.S. Bank is the holder of Claim 21, which evidences a mortgage loan obtained by the

Debtor. [Claim No. 21-1].

         3. Debtor’s Chapter 11 Plan was confirmed on July 29, 2013. [Doc. 591]. Pursuant to the

confirmed plan, Debtor was required to make equal monthly payments towards the indebtedness.

[Doc. 550, p. 7]. The Debtor’s monthly payment is $435.47. [Doc. 880, ¶ 4].

         4. On October 10, 2019, Debtor filed a Motion for Discharge, [Doc. 1065], asserting that

“Debtor has completed all of the requirements of his Plan of reorganization” and is therefore

“entitled to receive his discharge at the present time.” [Doc. 1065, ¶¶ 4-5].

         5. U.S. Bank objects to Debtor’s request for an Order granting discharge on the grounds

that Debtor has defaulted on the terms of the Chapter 11 Plan. Specifically, Debtor has failed to

make all post-petition payments required by the plan.



                                                 1
  11-02179-KMS Dkt 1073 Filed 10/31/19 Entered 10/31/19 13:33:20 Page 2 of 3




       6. The Debtor is currently due and owing for the June 1, 2019 through October 1, 2019

payments. As of October 1, 2019, Debtor is delinquent in post-petition payments in the total

amount of $2,177.35, with a Suspense Balance Credit of $292.97.

       7. The confirmed plan provides that “[t]he Debtor’s discharge shall be granted when the

Debtor completes all Plan payments.” [Doc. 550] at p. 15.

       8. U.S. Bank respectfully submits that due to the fact Debtor has failed to comply with all

Plan requirements and is currently in default, a discharge under Chapter 11 of the Bankruptcy

Code would be inappropriate at this time.

       WHEREFORE, U.S. Bank respectfully requests that this Court inquire into the matters

raised herein and deny Debtor’s Motion for Discharge.

       Respectfully submitted, this 31st day of October 2019.

                                                    /s/ Amanda Beckett
                                                    Amanda M. Beckett (ASB-1884-N75B)
                                                    Timothy P. Pittman (ASB-0075-I51P)
                                                    RUBIN LUBLIN, LLC
                                                    428 N. Lamar Blvd., Suite 107
                                                    Oxford, MS 38655
                                                    (601) 398-0153 (Telephone)
                                                    (404) 921-9016 (Facsimile)
                                                    abeckett@rubinlublin.com
                                                    tpittman@rubinlublin.com

                                                    Attorneys for U.S. Bank




                                                2
  11-02179-KMS Dkt 1073 Filed 10/31/19 Entered 10/31/19 13:33:20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 31st, 2019, I filed the within and foregoing via CM/ECF,

which will serve notice on the following via electronic means:

Craig M. Geno
Law Offices of Craig M. Geno
587 Highland Colony Parkway
Ridgeland, MS 39158

Christopher J. Stieskal
Office of the United States Trustee
christopher.j.steiskal@usdoj.gov

                                                    /s/ Amanda Beckett
                                                    Amanda M. Beckett (ASB-1884-N75B)




                                                3
